DETAILED ACTION
This office action is in response to the request for continued examination dated June 30, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 
Claim Status
Claims 1-11 and 18-20 are withdrawn.
	Claims 12 and 14-17 are currently amended.
	Claim 13 is as previously presented.
	Therefore, claims 12-17 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS	Claims 1-11 and 18-20 are canceled.END AMENDMENT

Allowable Subject Matter
Claims 12-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Independent claim 12 recites recovering at least one portion of RFID devices from a second waste stream, wherein the at least one portion of the RFID devices comprises a strap interfaced between an RFID chip and an antenna of the RFID device, and sorting the RFID devices based on strap parts of the strap. The prior art of record does not teach, suggest, or render obvious this claimed subject matter of independent claim 12. Newly discovered and pertinent art is found below:
	US Patent #7,551,141 – Hadley et al. teach interconnecting RFID chips with antennas via straps or interposers (Column 2, Lines 17-36).
	US Patent #7,452,748 – Craig et al. teach a strap assembly attached to an RFID antenna substrate to form a tag (Column 32, Lines 41-55).
	US PG Pub #2008/0000986 – Onishi et al. teach an IC chip with an antenna pattern and paper substrate connected by a conductive adhesive (Paragraph [0041])
	US PG Pub #2007/02328245 – Cote et al. teach RFID chip straps electrically coupled to a corresponding coil or antenna (see Abstract).
	US PG Pub #2004/0130500 – Takei teaches removing an arm part for recycling (Paragraph [0052]).
	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688